 Case 20-03190-sgj Doc 47 Filed 01/07/21         Entered 01/07/21 12:22:32       Page 1 of 3



D. Michael Lynn
State Bar I.D. No. 12736500
John Y. Bonds, III
State Bar I.D. No. 02589100
John T. Wilson, IV
State Bar I.D. No. 24033344
Bryan C. Assink
State Bar I.D. No. 24089009
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile

ATTORNEYS FOR DEFENDANT JAMES DONDERO

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

In re:                            §                               Case No. 19-34054
                                  §
HIGHLAND CAPITAL MANAGEMENT, L.P. §                               Chapter 11
                                  §
    Debtor.                       §

                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                   §
    Plaintiff.                     §
                                   §
v.                                 §
                                   §                               Adversary No. 20-03190
JAMES D. DONDERO,                  §
                                   §
    Defendant.                     §

                   JAMES DONDERO’S WITNESS AND EXHIBIT LIST

         James Dondero (“Dondero”) hereby files this Witness and Exhibit List with respect to

Plaintiff Highland Capital Management, L.P.’s Emergency Motion for a Temporary Restraining

Order and Preliminary Injunction against Mr. James Dondero [Docket No. 2] which the Court

has set for hearing at 9:30 a.m. (Central Time) on January 8, 2021 (the “Hearing”) in the above-

styled adversary proceeding (the “Adversary Proceeding”).



JAMES DONDERO’S WITNESS AND EXHIBIT LIST                                                PAGE 1
 Case 20-03190-sgj Doc 47 Filed 01/07/21             Entered 01/07/21 12:22:32         Page 2 of 3




A.     Documents that Dondero may use as exhibits:

 Dondero       Description                               Offered     Objection    Admitted Admitted
 Exhibit                                                                             by
 No.                                                                              Agreement

               Any document or pleading filed in the
               above-captioned bankruptcy case or
               adversary proceeding

               Any exhibit necessary for
               impeachment or rebuttal purposes

               Any and all documents identified or
               offered by any other party



       Dondero reserves the right to supplement this Exhibit List should he determine that any

other document may be helpful to the trier of fact, whether in his case in chief or rebuttal.

B.     Witnesses that Dondero may call to testify:

       1.      James Dondero;

       2.      Any and all other witnesses identified or called by any other party; and

       3.      Any witness necessary for rebuttal.

       Dondero reserves the right to supplement this Witness List should he determine that any

other witness may be helpful to the trier of fact, whether in his case in chief or rebuttal.




JAMES DONDERO’S WITNESS AND EXHIBIT LIST                                                        PAGE 2
 Case 20-03190-sgj Doc 47 Filed 01/07/21          Entered 01/07/21 12:22:32        Page 3 of 3




Dated: January 7, 2021                       Respectfully submitted,

                                             /s/ Bryan C. Assink
                                             D. Michael Lynn
                                             State Bar I.D. No. 12736500
                                             John Y. Bonds, III
                                             State Bar I.D. No. 02589100
                                             John T. Wilson, IV
                                             State Bar I.D. No. 24033344
                                             Bryan C. Assink
                                             State Bar I.D. No. 24089009
                                             BONDS ELLIS EPPICH SCHAFER JONES LLP
                                             420 Throckmorton Street, Suite 1000
                                             Fort Worth, Texas 76102
                                             (817) 405-6900 telephone
                                             (817) 405-6902 facsimile
                                             Email: michael.lynn@bondsellis.com
                                             Email: john@bondsellis.com
                                             Email: john.wilson@bondsellis.com
                                             Email: bryan.assink@bondsellis.com

                                             ATTORNEYS FOR JAMES DONDERO



                                CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on January 7, 2021, a true and correct copy of the
foregoing document was served via the Court’s CM/ECF system on all parties requesting or
consenting to such service in this case.

                                             /s/ Bryan C. Assink
                                             Bryan C. Assink




JAMES DONDERO’S WITNESS AND EXHIBIT LIST                                                  PAGE 3
